EXHIBIT 10.5

 

Dollar General Store #13884

 

ASSIGNMENT AND ASSUMPTION OF LEASE

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is made and entered
into effective as of the 6th day of November, 2012, by and between THE BROADWAY
GROUP, L.L.C., an Alabama limited liability company, (herein referred to as
“Assignor”), and IREIT EAST BREWTON DG, L.L.C., a Delaware limited liability
company, (herein referred to as “Assignee”);

 

WITNESSETH:

 

WHEREAS, The Broadway Group, LLC, an Alabama limited liability company (the
“Landlord”) entered into that certain Lease with Dolgencorp, LLC, a Kentucky
limited liability company (the “Tenant”) dated effective the 22ND day of March,
2012, and as subsequently modified by Lease Commencement Date Agreement / Lease
Modification Agreement #1 dated August 31, 2012,   (herein referred to as the
“Lease”), pertaining to the lease by said Tenant from Landlord of the real
estate and improvements located at 805 Forrest Avenue, East Brewton, Escambia
County, Alabama, and being more particularly described on Exhibit “A” attached
hereto and made a part hereof by reference (the “Leased Premises”); and,

 

WHEREAS, Assignor has agreed to assign all of its right, title and interest in
and to the Lease and the Leased Premises to Assignee, and Assignee has agreed to
assume and perform Assignor’s liabilities and obligations as Landlord arising
under the Lease on and after the date hereof, all in accordance with this
Assignment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
agree as follows:

 

1.            Assignment. Assignor hereby assigns, transfers, and sets over to
Assignee and Assignee does hereby accept such assignment, transfer and setting
over to Assignee, all of Assignor’s rights, benefits, privileges and obligations
as Landlord in and to the Lease.

 

2.            Indemnity by Assignor. Assignor shall indemnify and hold Assignee
harmless from any claim, liability, cost or expense (including without
limitation reasonable attorneys’ fees and costs) arising out of any obligation
or liability of the Landlord under the Lease which was to be performed or which
became due prior to the date hereof.

 

3.            Assumption. Assignee hereby assumes all liabilities and
obligations of Assignor as Landlord under the Lease, or which arise out of
Assignor being the owner of the property which is the subject of the Lease,
which arise on or after the date hereof and agrees to perform all obligations of
Landlord under the Lease, which are to be performed or which become due on or
after the date hereof.

 

4.            Indemnity by Assignee. Assignee shall indemnify and hold Assignor
harmless from any claim, liability, cost or expense (including without
limitation reasonable attorneys’

 

1

--------------------------------------------------------------------------------


 

fees) arising out of Assignee’s failure to perform any of Assignee’s obligations
as Landlord under the Lease arising on or after the date upon which the Lease is
assumed by Assignee hereunder.

 

5.                                   Representations and Warranties Assignor
hereby represents and warrants to Assignee:

 

(a)                              That Assignor is the owner of the fee simple
estate of the subject property, has full power and authority to assign the Lease
to Assignee, and that said Lease has been executed by the proper parties;

 

(b)                              That all of the terms, provisions and
conditions of Lease is currently in full force and effect according to its
original terms and that there are no present defaults in the performance of any
of such terms and conditions;

 

(c)                               That the Assignor has not executed a prior
assignment of said Lease which remains in full force and effect.

 

(d)                              That the Assignor has not performed any acts or
executed any instruments which might prevent the Assignee from operating any of
the terms or conditions of this assignment and agreement or which would limit
the Assignee in such operations;

 

(e)                               That the Assignor has not executed or granted
any modification or amendment of the Lease, except as specifically enumerated
herein;

 

(f)                                That the Assignor has been paid all amounts
due as Landlord under the Lease and the Tenant in said Lease is current in the
amounts due Assignor as Landlord; and,

 

(g)                               That there are no outstanding obligations of
the Assignor as Landlord under the Lease.

 

6.            Further Assurances. Assignor covenants with Assignee and Assignee
covenants with Assignor that each will execute or procure any additional
documents necessary to establish the rights of the other hereunder.  Assignor
does further assign to Assignee all security deposits, if any, paid by the
Tenant specified in said Lease.

 

7.            Counterparts. This Assignment may be executed by the parties in
counterparts, in which event the signature pages thereof shall be combined in
order to constitute a single original document.

 

8.            Binding Effect. This Assignment shall be binding upon and inure to
the benefit of Assignor, Assignee and their respective successors, heirs and
assigns.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Assignor has caused this Assignment to be
executed by its duly authorized Manager to be effective as of the date set forth
above.

 

 

ASSIGNOR:

 

 

 

THE BROADWAY GROUP, L.L.C., an Alabama limited liability company

 

 

 

BY:

BROADWAY MANAGEMENT, LLC,

 

 

Its Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Robert M. Broadway

 

 

Robert M. Broadway, Manager

 

 

STATE OF ALABAMA

)

 

:

MADISON COUNTY

)

 

I, the undersigned, a Notary Public in and for said county and in said state,
hereby certify that, ROBERT M. BROADWAY, whose name as Manager of BROADWAY
MANAGEMENT, LLC, an Alabama limited liability company in its capacity as Manager
of THE BROADWAY GROUP, LLC, an Alabama limited liability company is signed to
the foregoing instrument, and who is known to me, acknowledged before me on this
day that being informed of the contents of the instrument, he, as such Manager,
and with full authority, executed the same voluntarily for and as the authorized
acts of said entities on the day the same bears date.

 

Given under my hand and seal this the 1st day of November, 2012.

 

 

 

/s/ James G. Harrison

 

Notary Public

 

My Commission Expires: 7-15-2015

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Assignee has caused this Assignment to be
executed by its duly authorized representative to be effective as of the date
set forth above.

 

 

ASSIGNEE:

 

 

 

IREIT EAST BREWTON DG, L.L.C., a Delaware limited liability company

 

 

 

 

BY:

IREIT DG SPE MEMBER, L.L.C., a Delaware limited liability company, its Sole
Member

 

 

 

 

 

 

By:

INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation,

 

 

 

Its Sole Member

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

Name:

David Z. Lichterman

 

 

 

Title:

Treasurer/Chief Acctg. Officer

STATE OF ILLINOIS

)

 

:

DUPAGE COUNTY

)

 

I, the undersigned, a Notary Public in and for said county and in said state,
hereby certify that, David Z. Lichterman, whose name as Treasurer of INLAND REAL
ESTATE INCOME TRUST, INC., a Maryland corporation, in its capacity as Sole
Member of IREIT DG SPE MEMBER, L.L.C., a Delaware limited liability company, in
its sole capacity as Sole Member of IREIT EAST BREWTON DG, L.L.C., a Delaware
limited liability company, is signed to the foregoing instrument, and who is
known to me, acknowledged before me on this day that being informed of the
contents of the instrument, he/she, as such authorized officer and with full
authority, executed the same voluntarily for and as the act of said corporation
and as the authorized acts of said entities on the day the same bears date.

 

Given under my hand and seal this the 2nd day of November, 2012.

 

 

 

/s/ Susan Metzler

 

Notary Public

 

My Commission Expires: 5-15-15

 

4

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

A LOT OR PARCEL OF LAND LOCATED IN THE NORTHWEST QUARTER OF THE SOUTHEAST
QUARTER OF SECTION 33, TOWNSHIP 2 NORTH, RANGE 10 EAST, IN THE CITY OF EAST
BREWTON, ESCAMBIA COUNTY, ALABAMA AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS;

 

COMMENCING AT THE SOUTHWEST CORNER OF LOT 4 BLOCK 2 OF W.K. MAYO ADDITION OF THE
TOWN OF EAST BREWTON, ALABAMA AS RECORDED IN PLAT BOOK 3 PAGE 9 IN THE OFFICE OF
THE PROBATE JUDGE OF ESCAMBIA COUNTY; POINT IS FURTHER DESCRIBED AS BEING A
5/8-INCH CAPPED IRON PIN LOCATED ON THE EAST RIGHT-OF-WAY MARGIN OF FORREST
AVENUE (60 FOOT RIGHT-OF-WAY); THENCE ALONG SAID EAST MARGIN AROUND A CURVE TO
THE RIGHT HAVING A RADIUS OF 1580.25 FEET AND A CHORD BEARING AND DISTANCE OF
NORTH 11 DEGREES 04 MINUTES 06 SECONDS WEST FOR 55.70 FEET TO A 1/2-INCH CAPPED
IRON PIN (STAMPED CA451LS) AND THE POINT OF BEGINNING FOR TRACT 1; THENCE AROUND
A CURVE TO THE RIGHT HAVING A RADIUS OF 1580.25 FEET AND A CHORD BEARING AND
DISTANCE OF NORTH 7 DEGREES 10 MINUTES 48 SECONDS WEST FOR 158.72 FEET TO A
1/2-INCH CAPPED IRON PIN; THENCE LEAVING SAID RIGHT-OF-WAY MARGIN SOUTH 83
DEGREES 7 MINUTES 46 SECONDS EAST A DISTANCE OF 147.55 FEET TO A 5/8-INCH CAPPED
IRON PIN; THENCE NORTH 0 DEGREES 40 MINUTES 51 SECONDS WEST A DISTANCE OF 10.13
FEET TO A 1/2-INCH CAPPED IRON PIN (AL 12489); THENCE SOUTH 83 DEGREES 0 MINUTES
14 SECONDS EAST A DISTANCE OF 140.00 FEET TO A 1/2-INCH CAPPED IRON PIN (STAMPED
CA451LS); THENCE SOUTH 1 DEGREE 39 MINUTES 15 SECONDS EAST A DISTANCE OF 130.13 
FEET TO A 1/2-INCH CAPPED IRON PIN (STAMPED CA451LS); THENCE SOUTH 88 DEGREES 20
MINUTES 45 SECONDS WEST A DISTANCE OF 260.48 FEET TO A 1/2-INCH CAPPED IRON PIN
(STAMPED CA451LS);THENCE NORTH 62 DEGREES 08 MINUTES 56 SECONDS WEST FOR A
DISTANCE OF 10.04 FEET TO THE POINT OF BEGINNING AND CONTAINING 0.93 ACRES MORE
OR LESS.

 

5

--------------------------------------------------------------------------------